Habdin, J.:
There was no direction to the jury to acquit. It is made to appear clearly by the case that the court discharged the prisoner, ■and final judgment was entered thereupon, and therefore a writ of error lies in behalf of the people to review. There was a distinct refusal to submit the case to the jury, and the jury did not ■acquit the prisoner. (Chap. 82, Laws of 1852; People v. Bennett, 49 N. Y., 137; People v. Clark, 7 id., 385; Appo v. People, 20 id., 532, and People v. Nestle, 19 id., 583.)
The statute provides that .“any person who shall willfully place an obstruction upon any railroad, * # * so as to endanger *551the safety of any train-, * * * shall, upon conviction, be punished by imprisonment in State prison.” * * * The indictment charges that the prisoner “ did place and put a certain obstruction, to wit, a locomotive engine, on the New York Central and Hudson River railroad, so as to endanger the safety of a certain train.” The indictment was sufficiently definite in first, naming the town; second, the railroad ; third, the obstruction ; fourth, the fact that it was willfully placed on the railroad; fifth, and so as to endanger the safety of a certain train.
It therefore states all the essential facts to constitute a crime, in violation of the statute aforesaid. The statute declares that the placing of an obstruction, “so as to endanger the safety of a certain train,” shall be a crime. It does not require an affirmative statement in the indictment of an intent to endanger. It is enough if the act is done as charged, to wit, “so as to endanger the safety of a certain train.” That is sufficient to bring the case within the terms of the statute. The natural consequence of the act charged was to endanger the safety of trains. (Reg v. Managhan et al., 11 Cox C. L. Cas., 608; Reg v. Halrogel, 2 Mood. & R., 339; Commonwealth v. Bakeman, 105 Mass., 53.) There was sufficient evidence stated in the opening of the counsel for the people to present a proper case for submission to the jury, and the court erred in refusing to submit the case to the jury, and in granting the motion for the discharge of the prisoner.
The judgment should be reversed and a new trial awarded in the court of General Sessions of Onondaga county, to wVN court the proceedings are remitted.
Talcott, P. J., and Smith, J., concurred.
Ordered accordingly.